Citation Nr: 9931190	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  89-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to secondary service connection for 
degenerative disc disease of the lumbar spine with right 
lower extremity radiculopathy.  

2. Entitlement to service connection for left otitis externa, 
claimed as a residual of a left ear infection.  

3. Entitlement to an increased rating for a lumbosacral 
strain, evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1984 rating decision by the 
RO which denied service connection for a left ear disorder, 
including defective hearing in the left ear.  In a rating 
decision of November 1988 the RO denied an evaluation in 
excess of 40 percent for a service-connected lumbosacral 
strain.  In a rating action of April 1989, the RO denied 
service connection for degenerative disc disease of the 
lumbar spine and entitlement to compensation benefits under 
the provisions of 38 U.S.C. 351 (now 38 U.S.C.A.§ 1151) for a 
left ear disability.  

The case was remanded by Board for further development in 
February 1990.  In November 1991, in another case, the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) 
invalidated 38 C.F.R.§ 3.358 (c) (3), on which the Board 
based its decision and remanded the case to the Board for 
further proceedings.  Gardner v. Derwinski, 
1 Vet. App. 584 (1991).  The Court's decision was affirmed by 
the by the United States Court of Appeals for the Federal 
Circuit in Gardner v Brown, 5 5F. 3d 1456 (Fed Cir. 1993) 
and, on December 12, 1994, by the United States Supreme Court 
(Supreme Court) in Brown v. Gardner,115 S. Ct 552 (1994).  On 
March 16, 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R.§ 3.358 in 
order to conform the regulations to this decision by the 
Supreme Court.  The Board's stay on adjudication of claims 
affected by the Gardner decision was thereupon lifted.  

Meanwhile, the RO had returned the case to the Board in 
August 1992 for further consideration of the other issues 
then on appeal.  The Board administratively remanded the case 
in December 1993 to afford the veteran a hearing at the RO.  
In a letter dated in May 1994, the veteran canceled his 
request for an RO hearing.  

In June 1995, the Board again remanded this case to the RO 
for further development.  In a rating decision of November 
1998, the RO granted compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for defective hearing in the 
left ear based on VA surgery performed in September 1977.  A 
10 percent rating was assigned for this disability, effective 
October 26, 1988.  (This RO rating action is considered in 
this case to have rendered moot the issue of service 
connection for defective hearing in the left ear).  
Accordingly, the issues currently on appeal are as listed on 
the title page of this decision.  For reasons made evident 
below, the issue of entitlement to an increased rating for a 
lumbosacral strain is discussed in the remand portion of this 
decision.  

The veteran has also raised the issues of entitlement to 
service connection for defective hearing in the right ear, 
service connection for tinnitus, service connection for a 
disorder causing dizziness, an increased rating for defective 
hearing in the left ear, and entitlement to an earlier 
effective date for the assignment of a compensable evaluation 
for defective hearing in the left ear.  These issues have not 
been developed and certified for appeal and are referred to 
the RO for all appropriate action.  


FINDINGS OF FACT

1. The veteran has degenerative disc disease of the lumbar 
spine which is caused by his service-connected lumbosacral 
strain.  

2. The veterans' claim for service connection for otitis 
externa in the left ear is not plausible.  


CONCLUSIONS OF LAW

1. Degenerative disc disease of the lumbar spine with 
radiculopathy in the right lower extremity is proximately 
due to and the result of the veteran's service-connected 
low back disorder.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); § 38C.F.R.§ 3.310(a) (1999)  

2. The veteran has not submitted a well-grounded claim for 
service connection for otitis externa in the left ear.  38 
U.S.C.A.§ 5107(a) (West 1991 & Supp. 1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I. Factual Background.  

On the veterans' June 1943 examination prior to service 
entrance, no ear abnormalities or musculoskeletal defects 
were reported.  Review of the service medical records reveals 
that the veteran was hospitalized from May to June 1944 for 
the treatment of scarlet fever but the service medical 
records contain no complaints or findings indicative of any 
ear disorder.  On the veterans' March 1946 examination prior 
to service separation, no ear abnormalities were reported.  
It was reported that the veteran had injured his back in an 
October 1945 ambulance accident.  This was said to be 
asymptomatic but occasional lumbar pain was noted.  

In a rating action of April 1946, service connection was 
granted for residuals of a back injury.  A noncompensable 
evaluation was assigned for this disability.

On a VA medical examination in February 1951, the veteran 
gave a history of low back pain since a back injury during 
service.  He said that he had been told that he had a 
"lump" on his back.  The veteran also said that the pain 
was not aggravated by lifting and did not radiate.  The 
impression was spondylolithesis with mild symptoms.  After a 
VA medical examination in May 1960, the diagnosis was 
recurrent lumbosacral strain.  

In a statement received in April 1961, Richard S. Farr, M.D., 
reported examining the veteran in May 1948 for complaints of 
low back pain with its onset during service.  X-rays of the 
lumbosacral spine showed non-fusion of the neural arch of the 
first sacral segment.  The diagnosis was chronic mild 
lumbosacral strain.  

In a September 1961 statement, B. O. Murphy, M.D., reported 
that he examined the veteran in August 1946 for complaints of 
persistent, non-radiating low back pain.  The diagnosis was 
mild, persistent lumbosacral back strain.  The doctor said 
that there was no evidence of intervertebral disc 
involvement.  

In a September 1961 statement Robert J. Lovett, M.D., 
reported that he examined the veteran in June 1951 for 
complaints of low back pain with some sciatic radiation.  

In a rating decision of November 1961, the veteran's low back 
disorder was recharacterized as a lumbosacral strain.  A 10 
percent disability evaluation was assigned for this 
disability, effective October 21, 1961.  

On a January 1964 VA medical examination, the veteran 
complained of increasing pain and spasms in the lower back 
with sciatic radiation in to the right leg.  The diagnosis 
included chronic lumbosacral strain.  

During a VA hospitalization in September 1977, the veteran 
underwent a stapedectomy in the left ear.  Thereafter during 
the hospitalization, the veteran was noted to have a left ear 
infection with otitis externa.  VA clinical records reflect 
occasional outpatient treatment in October and November 1977 
for otitis externa in the left ear.  On evaluation in late 
November 1977, the left external auditory canal was intact 
and the left tympanic membrane was intact and dry.  
Additional VA clinical records reflect occasional subsequent 
treatment for right ear otitis externa but make no reference 
to any left ear otitis externa.  

After a VA orthopedic examination in June 1980, the diagnoses 
included chronic lumbosacral strain with degenerative 
arthritis of the lumbosacral spine with rigid, spastic lumbar 
paraspinal muscles with severely limited and painful 
lumbosacral spine mobility.  

In a rating decision of July 1980, the veteran's service-
connected lumbosacral strain was assigned a 40 percent 
evaluation, effective April 1, 1980.  This evaluation has 
been confirmed and continued thereafter.  

On VA orthopedic examination in October 1988, the veteran 
complained of low back pain, which radiated into his left hip 
and left above-the knee- amputation stump as well as into the 
right lower extremity.  After evaluation, the impression was 
lumbar degenerative disc with right lower extremity 
radiculopathy.  An X-ray of the lumbar spine revealed mild 
narrowing of the disc spaces of all the lumbar vertebrae with 
associated productive changes about their contiguous 
vertebral borders.  Degenerative changes were also present in 
the articular facets in the lower lumbar region as well as at 
the lumbosacral junction.  There also appeared to be a mild 
increase in the lumbosacral angle.  

VA nerve conduction studies of May 1989 revealed findings 
indicative right S1 radiculopathy and predominantly 
demyelinating type sensory motor neuropathy.  

After an October 1995 VA orthopedic examination, the 
diagnosis was long standing low back pain of musculoskeletal 
etiology.  The veteran's pain was obviously exacerbated by 
progressive arthritis.  He was said to have evidence of 
peripheral neuropathy, most likely secondary to diabetes but 
possibly related to old trauma as well.  An X-ray of the 
lumbosacral spine demonstrated loss of disc height at L5-S1.  
In a September 1996 addendum to the October 1995 examination, 
the examiner commented that he had reviewed the veteran's 
claims file.  He said that the veteran did not have evidence 
of lumbar radiculopathy and he also said that there was no 
evidence of lumbosacral disc disease or lower extremity 
radiculopathy.  

After multiple VA X-rays of the lumbosacral spine performed 
in February 1999, the impression was degenerative disc 
disease with secondary hypertrophic degenerative arthritis at 
the level of L5-S1.  It was said that there was no 
significant change from the X-ray of October 1995.  

II.  Degenerative Disc Disease of the Lumbar Spine

The Board notes initially that the veteran's claim for 
service connection for degenerative disc disease of the 
lumbar spine is well grounded within the meaning of 38 
U.S.C.A.§ 5107(a) in that the claim is plausible.  The duty 
to assist the veteran in the development of this claim as 
mandated by 38 U.S.C.A.§ 5107(a) has been met.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.3.310(a).  

The veteran's service medical records reveal that the veteran 
injured his low back during service and was noted to have 
complaints of occasional low back pain on his examination 
prior to separation from service.  The record contains 
medical evidence that symptoms of sciatic neuropathy were 
present as early as 1961, approximately 15 years following 
discharge from service.  The veteran's low back disorder was 
diagnosed as a chronic lumbosacral strain for many years and 
service connection has long been in effect for this 
disability.  However, the veteran's low back symptomatology 
was diagnosed as due to a degenerative disc disease of the 
lumbosacral spine after VA orthopedic examination in October 
1988 and this diagnosis has been repeated periodically 
thereafter.  

In the Board remand of June 1995, the RO was instructed to 
afford the veteran an orthopedic examination.  The examining 
physician was to review the claims folder and provide a 
medical opinion as to whether the veteran's degenerative disc 
disease of the lumbosacral spine was caused by, or was a 
maturation of his service-connected lumbosacral strain.  He 
was to comment as to whether the veteran's service-connected 
lumbosacral strain aggravated his lumbosacral disc disease 
with right lower extremity radiculopathy.  In response to 
these questions by the Board, a VA physician, in September 
1996 asserted that he had reviewed the veteran's claims file 
and determined that there was no evidence of disc disease in 
the lumbosacral spine and that there was no evidence of 
radiculopathy in the right lower extremity.  

Given the evidence outlined above, this is a very dubious 
conclusion at best and strongly suggests that the VA 
physician who rendered this opinion did not review the 
clinical record in any detail, despite his assertions to the 
contrary.  Since this case has already been remanded on three 
occasions, the Board is not inclined to remand this issue yet 
again for a more comprehensive review.  

Given the veteran's long standing complaints indicative of 
lumbar disc pathology and radiculopathy in the right lower 
extremity, the Board believes that a reasonable review of the 
evidence shows that the veteran's current degenerative disc 
disease of the lumbosacral spine and radiculopathy of the 
right lower extremity is a result of his already service 
connected lumbosacral strain and therefore warrants service 
connection.  The veteran has been in receipt of a 40 percent 
evaluation for his service-connected lumbosacral strain since 
1980.  Under the provisions of 
38 C.F.R.§ 4.71(a), Diagnostic Code 5295, a 40 percent rating 
contemplates arthritic involvement and the evidence indicates 
that there has been arthritis in the veteran's lumbar spine 
for many years.  X-ray evidence shows such arthritic changes 
about the vertebral bodies and the facet joints.  Such 
arthritis has resulted in the degeneration of the veteran's 
lumbar discs and resulting radiculopathy.  Since that is the 
case, service connection for degenerative disc disease of the 
lumbar spine with radiculopathy is granted.  

II. Service Connection for Otitis Externa in the Left Ear.  

The threshold question in regard to the veteran's claim for 
service connection for otitis externa in the left ear is 
whether he has met his burden of submitting evidence of a 
well-grounded (i.e. plausible) claim.  If not, the claim must 
fail and there is no duty to assist the veteran in its 
further development.  38 U.S.C.A.§ 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board finds 
that the veteran's claim for service connection for otitis 
externa in the left ear is not well grounded.  

The Court has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  According to decision by the Court, 
a well-grounded claim requires competent medical evidence of 
a current disability (a medical diagnosis) of incurrence or 
aggravation of a disease or injury during service (lay or 
medical testimony) and a nexus between the inservice injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995)

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R.§ 3.303(d) (1999).  

The veteran has asserted that he had a left ear infection 
during service while hospitalized for scarlet fever.  
Although the service medical records do show hospitalization 
for scarlet fever during service, the service medical records 
do not document any treatment or complaints regarding a left 
ear infection such as otitis.  Nevertheless, the veteran is 
competent to state that he suffered from symptoms of such an 
infection while on active duty and, therefore, the second 
requirement for a well-grounded claim under the Courts' 
standard in Caluza has been met.  However, the first and 
third requirements for a well-grounded claim under the Courts 
holding in Caluza have not been met.  Although an episode of 
otitis externa in the left ear was treated following a VA 
performed stapedectomy in 1977, this episode clearly resolved 
and no complaints or findings of left ear otitis have been 
reported thereafter.  Since the evidence does not show the 
current presence of otitis externa in the left ear which can 
be related to service, the veteran's claim for service 
connection for otitis externa in the left ear is not well 
grounded and must therefore be denied.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine with radiculopathy in the right lower extremity 
is granted.  

Service connection for otitis media in the left ear is 
denied.  


REMAND

In view of the grant of service connection for degenerative 
disc disease of the lumbar spine with radiculopathy in the 
above decision, the Board believes that the veteran should be 
afforded a current VA orthopedic examination to determine the 
current severity of his currently service-connected low back 
disability.  

The veteran contends that he has increasing low back pain, 
limitation of motion, and radicular symptomatology in his 
right lower extremity and left hip area.  The Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995) must be 
taken into account in the evaluation of this disability.  In 
DeLuca, the Court held that the provisions of 38 C.F.R 
§§ 4.40, 4.45 (1995) must be taken into account when a 
diagnostic code provides for compensation based on limitation 
of motion.  Under the provisions of 38 C.F.R.§§ 4.40, 4.45, 
consideration must be given to functional loss due to pain, 
weakened movement, excess fatigability, incoordination, and 
pain on undertaking movement.  Further, the examiner must 
furnish, in addition to the usual examination findings, a 
full description of the effects of the disability upon the 
veteran's ordinary activities.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The veteran should be afforded a VA 
orthopedic examination to determine 
the current degree of severity of his 
service connected low back disability, 
now characterized as lumbosacral 
strain with degenerative disc disease 
of the lumbosacral spine and 
radiculopathy into the right lower 
extremity.  All necessary special 
studies should be performed.  The 
claims folder must be made available 
to the examiner prior to the 
examination so that the pertinent 
clinical records may be studied in 
detail.  The physician should state 
that he has reviewed the examination 
report in the report of his 
examination.  The examiner should 
report the pertinent medical 
complaints, symptoms, and clinical 
findings, including range of lumbar 
spine motion in degrees and in all 
planes.  The limitation of motion in 
the lumbar spine should be 
characterized as slight, moderate, or 
severe.  The examiner should also 
comment as to whether the now service 
connected low back disorder is 
productive of severe lumbar 
intervertebral disc syndrome with 
recurring attacks and intermittent 
relief, or whether there is pronounced 
lumbar intervertebral disc syndrome 
with persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the diseased disc, with 
little intermittent relief.  The 
examiner should also comment on 
functional limitation, if any, caused 
by the veteran's service-connected low 
back disability in light of the 
provisions of 38 C.F.R.§§ 4.40, 4.45.  
As such, the examiner should report 
any weakened movement, excess 
fatigability, pain on undertaking 
motion, and incoordination caused by 
the veteran's service-connected low 
back disability.  If possible, the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, pain on 
undertaking motion, or incoordination 
should be expressed by the examiner.  

2. Then the RO should again adjudicate 
the issue of entitlement to an 
increased rating for the veteran's 
service-connected low back disability.  
In its adjudication, and in 
consideration of the grant of service 
connection for degenerative disc 
disease of the lumbar spine in the 
above decision, the RO should consider 
whether the veteran's service-
connected lumbar spine disorder 
warrants a 60 percent evaluation under 
the provisions of 38 
C.F.R.§ 4.71(a),Diagnostic Code 5293.  
If the benefit sought is not granted, 
the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence, ensure that the 
veteran receives due process of law, and to comply with a 
precedent decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







